 



Exhibit 10.2
ELECTRONIC ARTS INC.
2000 EMPLOYEE STOCK PURCHASE PLAN
As Amended by the Stockholders on July 26, 2007
     1. Establishment of Plan. Electronic Arts Inc., (the “Company”) proposes to
grant options for purchase of the Company’s Common Stock to eligible employees
of the Company and its Subsidiaries (as hereinafter defined) pursuant to this
2000 Employee Stock Purchase Plan (the “Plan”). For purposes of this Plan,
“parent corporation” and “Subsidiary” (collectively, “Subsidiaries”) shall have
the same meanings as “parent corporation” and “subsidiary corporation” in
Sections 424(e) and 424(f), respectively, of the Internal Revenue Code of 1986,
as amended (the “Code”). The Company intends that the Plan shall feature two
components: (i) an “employee stock purchase plan” under Section 423 of the Code
(including any amendments or replacements of such section) for participants
residing in the U.S., and (ii) an “employee stock purchase plan” that is
intended to grant purchase rights under rules, procedures or sub-plans that are
not intended to qualify Section 423 of the Code for participants that are not
residing in the U.S. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein. A
total of 8,300,000 shares of Common Stock are reserved for issuance under the
Plan. Such number shall be subject to adjustments effected in accordance with
Section 14 of the Plan.
     2. Purposes. The purpose of the Plan is to provide employees of the Company
and its Subsidiaries designated by the Board of Directors as eligible to
participate in the Plan with a convenient means to acquire an equity interest in
the Company through payroll deductions, to enhance such employees’ sense of
participation in the affairs of the Company and its Subsidiaries, and to provide
an incentive for continued employment.
     3. Administration. This Plan may be administered by the Board or a
committee appointed by the Board (the “Committee”). The Plan shall be
administered by the Board or a committee appointed by the Board consisting of
not less than three (3) persons (who are members of the Board), each of whom is
a disinterested director. As used in this Plan, references to the “Committee”
shall mean either the committee appointed by the Board to administer this Plan
or the Board if no committee has been established. Subject to the provisions of
the Plan and the limitations of Section 423 of the Code or any successor
provision in the Code, if applicable, all questions of interpretation or
application of the Plan shall be determined by the Committee and its decisions
shall be final and binding upon all participants. Members of the Committee shall
receive no compensation for their services in connection with the administration
of the Plan, other than standard fees as established from time to time by the
Board of Directors of the Company for services rendered by Board members serving
on Board committees. All expenses incurred in connection with the administration
of the Plan shall be paid by the Company.
     4. Eligibility. Any employee of the Company or the Subsidiaries is eligible
to participate in an Offering Period (as hereinafter defined) under the Plan
except the following:
          (a) employees who are not employed by the Company or its Subsidiaries
on the fifteenth (15th) day of the month before the beginning of such Offering
Period;
          (b) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock or who, as a result of being granted an option
under the Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five (5) percent or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Subsidiaries; and
          (c) employees who would, by virtue of their participation in such
Offering Period, be participating simultaneously in more than one Offering
Period under the Plan.
     For employees of Subsidiaries located in the U.S., the following would not
be eligible to participate in an Offering Period:
          (a) employees who are customarily employed for less than 20 hours per
week, and
          (b) employees who are customarily employed for less than five
(5) months in a calendar year.
     5. Offering Dates. The Offering Periods of the Plan (the “Offering Period”)
shall be of twelve (12) months duration commencing on the first business day of
March and September of each year and ending on the last business day of February
and August, respectively, hereafter. The first Offering Period shall commence on
September 1, 2000. The first day of each

E-1



--------------------------------------------------------------------------------



 



Offering Period is referred to as the “Offering Date”. Each Offering Period
shall consist of two (2) six-month purchase periods (individually, a “Purchase
Period”), during which payroll deductions of the participant are accumulated
under this Plan. Each such six-month Purchase Period shall commence on the first
business day of March and September of an Offering Period and shall end on the
last business day of the following August and February, respectively. The last
business day of each Purchase Period is hereinafter referred to as the Purchase
Date. The Board of Directors of the Company shall have the power to change the
duration of Offering Periods or Purchase Periods without stockholder approval if
such change is announced at least fifteen (15) days prior to the scheduled
beginning of the first Offering Period or Purchase Period, as the case may be,
to be affected.
     6. Participation in the Plan. Eligible employees may become participants in
an Offering Period under the Plan on the first Offering Date after satisfying
the eligibility requirements by delivering to the Company’s or Subsidiary’s
(whichever employs such employee) payroll department (the “payroll department”)
not later than the 15th day of the month before such Offering Date unless a
later time for filing the subscription agreement is set by the Board for all
eligible Employees with respect to a given Offering Period a subscription
agreement authorizing payroll deductions. An eligible employee who does not
deliver a subscription agreement to the payroll department by such date after
becoming eligible to participate in such Offering Period under the Plan shall
not participate in that Offering Period or any subsequent Offering Period unless
such employee enrolls in the Plan by filing the subscription agreement with the
payroll department not later than the 15th day of the month preceding a
subsequent Offering Date. Once an employee becomes a participant in an Offering
Period, such employee will automatically participate in the Offering Period
commencing immediately following the last day of the prior Offering Period
unless the employee withdraws from the Plan or terminates further participation
in the Offering Period as set forth in Section 11 below. Such participant is not
required to file any additional subscription agreements in order to continue
participation in the Plan. Any participant whose option expires and who has not
withdrawn from the Plan pursuant to Section 11 below will automatically be
re-enrolled in the Plan and granted a new option on the Offering Date of the
next Offering Period. A participant in the Plan may participate in only one
Offering Period at any time.
     In jurisdictions where payroll deductions are not permitted under local
law, the eligible employees may participate in the Plan by making contributions
in the form that is acceptable and approved by the Board or Committee.
     7. Grant of Option on Enrollment. Enrollment by an eligible employee in the
Plan with respect to an Offering Period will constitute the grant (as of the
Offering Date) by the Company to such employee of an option to purchase on each
Purchase Date up to that number of shares of Common Stock of the Company
determined by dividing the amount accumulated in such employee’s payroll
deduction account during such Purchase Period by the lower of (i) eighty-five
percent (85%) of the fair market value of a share of the Company’s Common Stock
on the Offering Date (the “Entry Price”) or (ii) eighty-five percent (85%) of
the fair market value of a share of the Company’s Common Stock on the Purchase
Date, provided, however, that the number of shares of the Company’s Common Stock
subject to any option granted pursuant to this Plan shall not exceed the lesser
of (a) the maximum number of shares set by the Board pursuant to Section 10(c)
below with respect to all Purchase Periods within the applicable Offering Period
or Purchase Period, or (b) 200% of the number of shares determined by using 85%
of the fair market value of a share of the Company’s Common Stock on the
Offering Date as the denominator. Fair market value of a share of the Company’s
Common Stock shall be determined as provided in Section 8 hereof.
     8. Purchase Price. The purchase price per share at which a share of Common
Stock will be sold in any Offering Period shall be eighty-five percent (85%) of
the lesser of:
          (a) the fair market value on the Offering Date, or
          (b) the fair market value on the Purchase Date.
     For purposes of the Plan, the term “fair market value” on a given date
shall mean the closing bid from the previous day’s trading of a share of the
Company’s Common Stock as reported on the NASDAQ National Market System.
     9. Payment of Purchase Price; Changes in Payroll Deductions; Issuance of
Shares.
          (a) The purchase price of the shares is accumulated by regular payroll
deductions made during each Purchase Period. The deductions are made as a
percentage of the employee’s compensation in one percent (1%) increments not
less than two percent (2%) nor greater than ten percent (10%). Compensation
shall mean base salary, commissions, overtime, performance bonuses,
discretionary bonuses, stay bonuses, referral bonuses, sabbatical cash outs,
shift differentials, and such other forms of compensation as the Committee, in
the exercise of its discretion under the Plan, may designate as subject to
payroll deductions for purposes of the Plan. Notwithstanding the foregoing,
Compensation shall not include car benefits/allowances, income derived from
stock options, equity-based compensation, or payments made in connection with
termination (including, but not limited to, holiday accrual cash outs, severance
pay, separation pay, or ex gratia payments).

E-2



--------------------------------------------------------------------------------



 



Payroll deductions shall commence with the first pay period following the
Offering Date and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in the Plan.
          (b) A participant may lower (but not increase) the rate of payroll
deductions during a Purchase Period by filing with the payroll department a new
authorization for payroll deductions, in which case the new rate shall become
effective for the next payroll period commencing more than 15 days after the
payroll department’s receipt of the authorization and shall continue for the
remainder of the Offering Period unless changed as described below. Such change
in the rate of payroll deductions may be made at any time during an Offering
Period, but not more than one change may be made effective during any Purchase
Period. A participant may increase or lower the rate of payroll deductions for
any subsequent Purchase Period by filing with the payroll department a new
authorization for payroll deductions not later than the 15th day of the month
before the beginning of such Purchase Period.
          (c) Subject to the laws of the local jurisdiction, all payroll
deductions made for a participant are credited to his or her account under the
Plan and are deposited with the general funds of the Company; no interest
accrues on the payroll deductions. Subject to the laws of the local
jurisdiction, all payroll deductions received or held by the Company may be used
by the Company for any corporate purpose, and the Company shall not be obligated
to segregate such payroll deductions.
          (d) On each Purchase Date, as long as the Plan remains in effect and
provided that the participant has not submitted a signed and completed
withdrawal form before that date which notifies the Company that the participant
wishes to withdraw from that Offering Period under the Plan and have all payroll
deductions accumulated in the account maintained on behalf of the participant as
of that date returned to the participant, the Company shall apply the funds then
in the participant’s account to the purchase of whole shares of Common Stock
reserved under the option granted to such participant with respect to the
Offering Period to the extent that such option is exercisable on the Purchase
Date. The purchase price per share shall be as specified in Section 8 of the
Plan. Any cash remaining in a participant’s account after such purchase of
shares shall be refunded to such participant in cash; provided, however, that
any amount remaining in participant’s account on a Purchase Date which is less
than the amount necessary to purchase a full share of Common Stock of the
Company shall be carried forward, without interest, into the next Purchase
Period or Offering Period, as the case may be. In the event that the Plan has
been oversubscribed, all funds not used to purchase shares on the Purchase Date
shall be returned to the participant. No Common Stock shall be purchased on a
Purchase Date on behalf of any employee whose participation in the Plan has
terminated prior to such Purchase Date.
          (e) As promptly as practicable after the Purchase Date, the Company
shall arrange the delivery to each participant, as appropriate, of a certificate
representing the shares purchased upon exercise of his option; provided that the
Board may deliver certificates to a broker or brokers that hold such
certificates in street name for the benefit of each such participant.
          (f) During a participant’s lifetime, such participant’s option to
purchase shares hereunder is exercisable only by him or her. The participant
will have no interest or voting right in shares covered by his or her option
until such option has been exercised. Shares to be delivered to a participant
under the Plan will be registered in the name of the participant or in the name
of the participant and his or her spouse.
     10. Limitations on Shares to be Purchased.
          (a) No employee shall be entitled to purchase stock under the Plan at
a rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary, exceeds
US$25,000 in fair market value, determined as of the Offering Date (or such
other limit as may be imposed by the Code) for each calendar year in which the
employee participates in the Plan.
          (b) No more than 200% of the number of shares determined by using 85%
of the fair market value of a share of the Company’s Common Stock on the
Offering Date as the denominator may be purchased by a participant on any single
Purchase Date.
          (c) No employee shall be entitled to purchase more than the Maximum
Share Amount (as defined below) on any single Purchase Date. Not less than
thirty days prior to the commencement of any Purchase Period, the Board may, in
its sole discretion, set a maximum number of shares which may be purchased by
any employee at any single Purchase Date (hereinafter the “Maximum Share
Amount”). In no event shall the Maximum Share Amount exceed the amounts
permitted under Section 10(b) above. If a new Maximum Share Amount is set, then
all participants must be notified of such Maximum Share Amount not less than
fifteen (15) days prior to the commencement of the next Purchase Period. Once
the Maximum Share Amount is set, it shall continue to apply with respect to all
succeeding Purchase Dates and Purchase Periods unless revised by the Board as
set forth above.

E-3



--------------------------------------------------------------------------------



 



          (d) If the number of shares to be purchased on a Purchase Date by all
employees participating in the Plan exceeds the number of shares then available
for issuance under the Plan, the Company shall make a pro rata allocation of the
remaining shares in as uniform a manner as shall be practicable and as the Board
shall determine to be equitable. In such event, the Company shall give written
notice of such reduction of the number of shares to be purchased under a
participant’s option to each employee affected thereby.
          (e) Any payroll deductions accumulated in a participant’s account
which are not used to purchase stock due to the limitations in this Section 10
shall be returned to the participant as soon as practicable after the end of the
Offering Period.
     11. Withdrawal.
          (a) Each participant may withdraw from an Offering Period under the
Plan by signing and delivering to the payroll department notice on a form
provided for such purpose. Such withdrawal may be elected at any time at least
fifteen (15) days prior to the end of an Offering Period.
          (b) Upon withdrawal from the Plan, the accumulated payroll deductions
shall be returned to the withdrawn employee and his or her interest in the Plan
shall terminate. In the event an employee voluntarily elects to withdraw from
the Plan, he or she may not resume his or her participation in the Plan during
the same Offering Period, but he or she may participate in any Offering Period
under the Plan which commences on a date subsequent to such withdrawal by filing
a new authorization for payroll deductions in the same manner as set forth above
for initial participation in the Plan. However, if the participant is an
“insider” for purposes of Rule 16(b), he or she shall not be eligible to
participate in any Offering Period under the Plan which commences less than six
(6) months from the date of withdrawal from the Plan.
          (c) A participant may participate in the current Purchase Period under
an Offering Period (the “Current Offering Period”) and enroll in the Offering
Period commencing after such Purchase Period (the “New Offering Period”) by
(i) withdrawing from participating in the Current Offering Period effective as
of the last day of a Purchase Period within that Offering Period and (ii)
enrolling in the New Offering Period. Such withdrawal and enrollment shall be
effected by filing with the payroll department at least fifteen (15) days prior
to the end of a Purchase Period such form or forms as are provided for such
purposes.
     12. Termination of Employment. Termination of a participant’s employment
for any reason, including retirement or death or the failure of a participant to
remain an eligible employee, terminates his or her participation in the Plan
immediately. In such event, the payroll deductions credited to the participant’s
account will be returned to him or her or, in the case of his or her death, to
his or her legal representative. For this purpose, an employee will not be
deemed to have terminated employment or failed to remain in the continuous
employ of the Company in the case of sick leave, military leave, or any other
leave of absence approved by the Board of Directors of the Company; provided
that such leave is for a period of not more than ninety (90) days or re
employment upon the expiration of such leave is guaranteed by contract or
statute.
     13. Return of Payroll Deductions. In the event an employee’s interest in
the Plan is terminated by withdrawal, termination of employment or otherwise, or
in the event the Plan is terminated by the Board, the Company shall promptly
deliver to the employee all payroll deductions credited to his account. No
interest shall accrue on the payroll deductions of a participant in the Plan,
unless otherwise required by the laws of a local jurisdiction.
     14. Capital Changes. Subject to any required action by the stockholders of
the Company, the number of shares of Common Stock covered by each option under
the Plan which has not yet been exercised and the number of shares of Common
Stock which have been authorized for issuance under the Plan but have not yet
been placed under option (collectively, the “Reserves”), as well as the price
per share of Common Stock covered by each option under the Plan which has not
yet been exercised, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split or the payment of a stock dividend (but only on the Common Stock) or any
other increase or decrease in the number of shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration”. Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.
     In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. The Board may, in the
exercise of its sole discretion in such instances, declare that the options
under the Plan shall terminate as of a date fixed by the Board and give each
participant the right to exercise his or her option as to all of the optioned
stock, including shares

E-4



--------------------------------------------------------------------------------



 



which would not otherwise be exercisable. In the event of a proposed sale of all
or substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board determines,
in the exercise of its sole discretion and in lieu of such assumption or
substitution, that the participant shall have the right to exercise the option
as to all of the optioned stock. If the Board makes an option exercisable in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Board shall notify the participant that the option shall be fully
exercisable for a period of twenty (20) days from the date of such notice, and
the option will terminate upon the expiration of such period.
     The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.
     15. Nonassignability. Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 22 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect.
     16. Reports. Individual accounts will be maintained for each participant in
the Plan. Each participant shall receive promptly after the end of each Purchase
Period a report of his account setting forth the total payroll deductions
accumulated, the number of shares purchased, the per share price thereof and the
remaining cash balance, if any, carried forward to the next Purchase Period or
Offering Period, as the case may be.
     17. Notice of Disposition. Each participant shall notify the Company if the
participant disposes of any of the shares purchased in any Offering Period
pursuant to this Plan if such disposition occurs within two (2) years from the
Offering Date or within twelve (12) months from the Purchase Date on which such
shares were purchased (the “Notice Period”). Unless such participant is
disposing of any of such shares during the Notice Period, such participant shall
keep the certificates representing such shares in his or her name (and not in
the name of a nominee) during the Notice Period. The Company may, at any time
during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to the Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on certificates.
     18. No Rights to Continued Employment. Neither this Plan nor the grant of
any option hereunder shall confer any right on any employee to remain in the
employ of the Company or any Subsidiary or restrict the right of the Company or
any Subsidiary to terminate such employee’s employment.
     19. Equal Rights and Privileges. All eligible employees shall have equal
rights and privileges with respect to the Plan. The Section 423 component of the
Plan is intended to qualify as an “employee stock purchase plan” within the
meaning of Section 423 or any successor provision of the Code and the related
regulations. Any provision of the Section 423 component of the Plan which is
inconsistent with Section 423 or any successor provision of the Code shall
without further act or amendment by the Company or the Board be reformed to
comply with the requirements of Section 423. This Section 19 shall take
precedence over all other provisions in the Plan.
     20. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
     21. Stockholder Approval of Amendments. Any required approval of the
stockholders of the Company for an amendment shall be solicited at or prior to
the first annual meeting of stockholders held subsequent to the grant of an
option under the Plan as then amended to an officer or director of the Company.
If such stockholder approval is obtained at a duly held stockholders’ meeting,
it must be obtained by the affirmative vote of the holders of a majority of the
outstanding shares of the company represented and voting at the meeting, or if
such stockholder approval is obtained by written consent, it must be obtained by
the majority of the outstanding shares of the Company; provided, however, that
approval at a meeting or by written consent may be obtained by a lesser degree
of stockholder approval if the Board determines, in its discretion after
consultation with the Company’s legal counsel, that such lesser degree of
stockholder approval will comply with all applicable laws and will not adversely
affect the qualification of the Section 423 component of the Plan under
Section 423 of the Code or Rule 16b-3 promulgated under the Exchange Act
(“Rule 16b-3”).

E-5



--------------------------------------------------------------------------------



 



22. Designation of Beneficiary
          (a) A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to a Purchase Date.
          (b) Such designation of beneficiary may be changed by the participant
at any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
     23. Conditions Upon Issuance of Shares; Limitation on Sale of Shares.
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
     24. Applicable Law. Except as otherwise expressly required under the laws
of a country, the Plan and all rights thereunder shall be governed by and
construed in accordance with the laws of the state of California, United States
of America. Should any provision of this Plan be determined by a court of
competent jurisdiction to be unlawful or unenforceable for a country, such
determination shall in no way affect the application of that provision in any
other country, or any of the remaining provisions of the Plan.
     25. Amendment or Termination of the Plan. This Plan shall be effective on
the day after the effective date of the Company’s Registration Statement filed
with the Securities Exchange Commission under the Securities Act of 1933, as
amended, with respect to the shares issuable under the Plan (the “Effective
Date”), subject to approval by the stockholders of the Company within twelve
(12) months after the date the Plan is adopted by the Board of Directors of the
company and the Plan shall continue until the earlier to occur of termination by
the Board, issuance of all of the shares of Common Stock reserved for issuance
under the Plan, or ten (10) years from the adoption of the Plan by the Board.
The Board of Directors of the Company may at any time amend or terminate the
Plan, except that any such termination cannot affect options previously granted
under the Plan, nor may any amendment make any change in an option previously
granted which would adversely affect the right of any participant, nor may any
amendment be made without approval of the stockholders of the Company obtained
in accordance with Section 21 hereof within 12 months of the adoption of such
amendment (or earlier if required by Section 21) if such amendment would:
          (a) Increase the number of shares that may be issued under the Plan;
          (b) Change the designation of the employees (or class of employees)
eligible for participation in the Plan; or
          (c) Constitute an amendment for which stockholder approval is required
in order to comply with Rule 16b-3 (or any successor rule) of the Exchange Act.
     26. Rules for Foreign Jurisdictions.
          (a) The Board or Committee may adopt rules or procedures relating to
the operation and administration of the Plan to accommodate the specific
requirements of the law and procedures of foreign jurisdictions. Without
limiting the generality of the foregoing, the Board or Committee is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions, payment of interest, conversion of local currency, payroll tax,
withholding procedures and handling of stock certificates that vary with local
requirements.
          (b) The Board or Committee may also adopt rules, procedures or
sub-plans applicable to particular subsidiaries or locations, which —sub-plans
may be designed to be outside the scope of Code Section 423. The rules of such
sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 3, but unless otherwise superceded by the terms of such
sub-plan, the provisions of the Plan shall govern the operation of such
sub-plan. To extent inconsistent with the requirements of Code Section 423, such
sub-plan shall be considered part of the Non-423 Plan, and options granted
thereunder shall not be considered to comply with Code Section 423.

E-6



--------------------------------------------------------------------------------



 



     27. Designation of Subsidiaries. The Board or Committee shall designate
from among the Subsidiaries, as determined from time to time, the Subsidiary or
Subsidiaries whose Employees shall be eligible to participate in the Plan. The
Board or Committee may designate a Subsidiary, or terminate the designation of a
Subsidiary, without the approval of the shareowners of the Corporation.

E-7